White, J.
(concurring).
The equitable doctrine of “inverse order of alienation,” as applied to the order of sale of several parcels of a tract of land covered by a foreclosing encumbrance, is, as I view it, dependent upon the payment of the consideration for the parcels conveyed, and arises because it would be inequitable for the mortgagor-grantor, who had already received.the full consideration for the parcel conveyed, to call upon such parcel to contribute towards the payment of his mortgage debt until his remaining mortgaged land had been first exhausted. Of course, there may be other reasons than non-payment of consideration for the express as*231sumption by the eonvej’ed parcel of a part or all of the mortgage debt, but, in the absence of such express assumption, the payment or non-payment of the consideration furnishes, in my judgment, the real underlying and substantial basis for the application or non-application of this equity rather than the presence or absence of a covenant warranting title. Of course, a warranty of title against the mortgage will give rise to the application of the equity, but obviously there would be no warranty of title if a part of the consideration was to be the payment by the conveyed parcels of the mortgage debt, and, on the other hand, the mere absence of an express warranty of title against the mortgage encumbrance, if there had in fact been a payment of the full consideration for the conveyed parcel, would not defeat the real reason for the equity, and, consequently, as it seems to me, would not defeát the application of the equitable doctrine under consideration. In other words, if the grantee of the conveyed parcel expressly assumes the payment of the mortgage debt, such assumption obviously enters into the consideration for the conveying and defeats the application of the rule or equity of inverse order of alienation. So, if it appears in anjr other way that the consideration in whole or in part was not paid because of the parcel being conveyed subject to the lien of the mortgage debt, the rule is also defeated to the extent of such non-payment of consideration. But if it appears that the full consideration for the conveyed parcel was actually paid to the mortgagor-grantor, the grantee is entitled to call upon the remaining mortgaged land owned by the mortgagor-grantor to pay the mortgage debt before the conveyed parcel shall be attacked, and this quite irrespective of the nonexistence of any express covenant of warranty of title.
This is my understanding- of the doctrine laid down by Pomeroy (paragraphs 1224 and 1225) and by Mr. Justice Reed in Thompson v. Bird, 57 N. J. Eq. (12 Dick.) 175.
Assuming that the language of these conveyances sufficiently establishes the payment of the full consideration, this view would lead, it seems to me, to an affirmance of the vice-chancellor’s decision if there were no express assumption of. the mortgage debt in the conveyances of tracts “second” and “third” in this case, because I cannot see how the doctrine of “avoidance of circuity *232of action.” could have tile effect against the second mortgagee of interposing before his lien the personal obligation of Towell upon the collateral bond which the latter gave when ho purchased tract "first.” As was said by Mr. Justice Garrison in Brewing Company v. Clement, 71 N. J. Eq. (2 Buch.) 224, 229: “Avoidance of circuity of action is at best a doctrine of convenience—a secondary equity, so to speak—and not to'be resorted to in the face of either legal rule or substantial right.”
If, therefore, the ease were bare of other circumstance than the fact that Towell is the same person who assumed the payment of the mortgage debt as part of the consideration for the “first tract” conveyed to him and gave a personal collateral bond conditioned upon his paying such debt, I should think the payment by him to the mortgagor-grantor of the full consideration for the “second” and “third” tracts would entitle his second mortgagee to require the sale.of the mortgagor-grantor’s remaining land before said tracts were called upon.
There was, however, another important circumstance connected with the conveyances of these two tracts. They were not only conveyed subject to the lien of the mortgage, but it was expressly stated in the conveyances that this was done purposely because the grantee, Towell, had already assumed the payment of the mortgage debt. This statement, it seems to me, in view of the fact that the mortgage was a lien upon the tracts, constituted an express extension of the previous assumption upon the “first” tract to the “second” and “third” tracts.' It was in effect an as-, sertion by the mortgagor-grantor, “I will not remove the lien of the mortgage debt from these two tracts as my acceptance of the full consideration would otherwise oblige me to do because -the buiden is upon yon .to do so as a result of our previous transactions,” and it was an agreement by the grantee that the mortgagor-grantor should not be called upon to so remove it, but, on the contrary, he, the grantee, should be subject to the burden of either doing so or holding these two tracts also in addition to the "first” tract subject to the burden of the whole mortgage debt.
This being so, of course the second mortgagee took with full , notice and can no more invoke an equity expressly bargained away than his mortgagor, who bargained it away, could invoke it.
*233I concur in the reversal, therefore, but for the reasons above stated.

For affirmance-*—None.

For reversal—The Chief-Justice, Garrison, Swayze, Trenci-iard, Parker, Bergen, Yoori-iees, Minturn, Kalisci-i, Bogert, Vrtsdenburgh, Yroom, Congdon, Wi-iite—14.